DETAILED ACTION
Claims 1-5, 7-9, 12, 13, and 15-20 were pending.
Applicant’s amendments filed July 13, 2020; amending claims 1 and 12; canceling claim 13; and adding new claims 21-24 is acknowledged and entered. 
Claims 1-5, 7-9, 12, and 15-20 are pending and are the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2020 has been entered.
 
Priority
This application is a divisional of 13/583,056, filed on September 6, 2012, now abandoned, which is a national stage filing of PCT/US2011/027689, filed on March 9, 2011, and claims priority to US provisional applications 61/312,193, filed on March 9, 2010; 61/312,519, filed on March 10, 2010; 61/326,021, filed on April 20, 2010; and 61/415,569, filed on November 19, 2010.

Claim Rejections - 35 USC § 112
(New Rejection based on Amendment)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is distinct from the enablement requirement; this was first pointed out by the court in In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), and clarified in Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111 (Fed. Cir. 1991).  The issue of whether the claimed subject matter is adequately supported/described by the specification, is a question of fact. Id. at 1563, 19 USPQ2d at 1116.
When considering whether the claimed subject matter complies with the written description requirement, Applicants’ disclosure should be read in light of the knowledge possessed by those skilled in the art. See In re Lange, 644 F.2d 856, 863, 209 USPQ 288, 294.  See also, In re Alton, 76 F.3d 1168, 37 USPQ2d 1578 (Fed. Cir. 1996).
Applicants enjoy the presumption that their patent application is valid and all statements contained therein are accurate; it is the PTO’s burden to demonstrate why any of Applicants claims should be rejected or why any of Applicant’s statements should be doubted. In re Marzocchi, 439 
The claimed invention is generally drawn towards a method of treating cancer in a first subject in need thereof, comprising administering to the first subject an effective amount of a RAF inhibitor selected from the group consisting of RAF265, sorafenib, SB590885, PLX 4720, PLX4032, GDC-0879 and ZM 336372, and an effective amount of a second inhibitor, wherein the second inhibitor is a MAP3K8 (TPL2/COT) inhibitor selected from a small molecule MAP3K8 (TPL2/COT) inhibitor or an inhibitory RNA.
The instant specification is generally directed towards methods of identifying a subject afflicted with cancer, who may benefit from treatment with a combination therapy with a RAF inhibitor and a second inhibitor. The specification discloses a method of assaying a gene copy number, a mRNA or a protein level or phosphorylation of one or more kinase targets in cancer cells obtained from the subject; the method may also encompass making a comparison of a gene copy number, a mRNA or a protein level or phosphorylation of one or more kinase targets in cancer cells obtained from the subject with a gene copy number, a mRNA or a protein level or phosphorylation of one or more kinase targets in cancer cells obtained from a subject without the cancer, and making a determination based upon the comparison. 
The MAP3K8 (TPL2/COT) inhibitors more generally, the specification notes, “One inhibitor may be a COT inhibitor. By way of non-limiting example, the COT inhibitor may be a shRNA inhibitor as described below or a small molecule COT inhibitor, 4-(3-chloro-4-fluorophenylamino)-6-(pyridine-3-yl-methylamino)-3-cyano-[1,7]-naphthyridine (EMD; TPL2 inhibitor I; catalogue number 616373, PubChem ID: 9549300)” (paragraph 56). This one small molecule is again repeated at paragraphs 147-148, “Inhibition of COT kinase activity”. However, these are merely exemplary, and non-limiting.
Thus the instantly claimed invention encompasses any MAP3K8 inhibitor being a “small molecule” or a “inhibitory RNA.” Regarding the MAP3K8 inhibitor, in the reply filed October 6, 2017, Applicant elected the MAP3K8 inhibitor of SEQ ID NO: 17, and the claims are examined herein as they read upon MAP3K8 inhibitors. Dependent claims 15 and 16 are the only claims which limit the MAP3K8 inhibitor; however, although claims 15 and 16 limit the MAP3K8 inhibitor to an inhibitory RNA, “wherein the inhibitory RNA comprises SEQ ID NO: 16 or SEQ ID NO: 17”. Further, there is no express requirement which would specifically limit the MAP3K8 (TPL2/COT) inhibitor to the explicitly recited amino acid sequences of SEQ ID NO: 16 and SEQ ID NO:17, and a larger molecule comprising the sequences would meet the instant requirements. One having ordinary skill in the art would recognize that the recitation of an amino acid sequence would encompass any polypeptide comprising the recited amino acid sequence; however, neither the claims nor the specification recite a degree of variability such that one would recognize if a protein comprising the recited amino acid sequence as but a small portion of the entirety of the protein would meet the instant requirements. 
Thus, the instant claims are broad, and encompass millions upon millions of possible compounds.
Although the Applicant elected the MAP3K8 inhibitor SEQ ID NO: 17, the claims and the specification do not recite any other MAP3K8 (TPL2/COT) inhibitors beyond the one compound of PubChem ID: 9549300. More generally, the specification recites no particular species of MAP3K8 (TPL2/COT) inhibitors in combination with the RAF inhibitors of claim 1. There is no disclosure of other MAP3K8 (TPL2/COT) inhibitors, or combinations of any RAF inhibitor with the handful of potentially disclosed MAP3K8 (TPL2/COT) inhibitors, such that one would recognize Applicant to have been in possession of the instantly claimed invention at the time of filing. Further, regarding the claimed MAP3K8 (TPL2/COT) inhibitors as they pertain to the instantly claimed methods of treatment, there administration of this one PubChem ID: 9549300 MAP3K8 (TPL2/COT) inhibitor in an in vitro assay using the RPMI-7951 cell line, a single melanoma cell line. This is insufficient disclosure, either in terms of description or working embodiments, to support the breadth of the claimed application of the claimed MAP3K8 (TPL2/COT) for the treatment of any cancer. 
Thus, Applicant has failed to provide a limiting definition via the disclosure of relevant structural characteristics or physical properties, aside from the generic function of being “MAP3K8 (TPL2/COT) inhibitors” that would provide adequate written description of the genus of compounds capable of performing such a function that Applicant was actually in possession of, and intended to be used within the context of the present invention, at the time of the invention.
Regarding the requirement for adequate written description, Applicant's attention is directed to MPEP § 2163.  In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106. Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003). 
The Examiner acknowledges that an Applicant is not required to provide an explicit disclosure of every embodiment falling within the scope of a chemical genus. However, what constitutes a “representative number” of embodiments is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would rec-ognize that the applicant was in possession of the nec-essary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. A “representative number of species” means that the species which are adequately described are repre-sentative of the entire genus. Thus, when there is sub-stantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species suffi-cient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Leder-man, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of spe-cies because there may be unpredictability in the results obtained from species other than those specifi-cally enumerated.”). 
In the instant case, the issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. There is no disclosure, either explicitly or with sound basis to support the use of all of the instantly claimed MAP3K8 (TPL2/COT) inhibitors, nor is there disclosure which would provide adequate written description of the combination of MAP3K8 (TPL2/COT) inhibitors and RAF inhibitors. Thus, it appears that the instantly claimed invention is directed towards a plan for achieving an invention, rather than adequately describing the invention such that one having ordinary skill in the art would recognize that Applicant was in possession of the invention. It has been held that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention. Rather, a precise definition, such as by structure, formula, chemical name, physical properties, or a combination thereof, is required. The Applicant's attention is directed towards Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Further, the Federal Circuit has explained that a specifi-cation cannot always support expansive claim lan-guage and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Map-ping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). 
Although the Applicants have disclosed PubChem ID: 9549300, SEQ ID NO: 16, and SEQ ID NO: 17 of the genus of MAP3K8 (TPL2/COT) inhibitors, there is no disclosure, either explicitly or with sound basis to link these select number of species of MAP3K8 (TPL2/COT) inhibitors to the genus of MAP3K8 (TPL2/COT) inhibitors as a whole, nor is there sufficient disclosure to support the use of MAP3K8 (TPL2/COT) inhibitors in combination with the RAF inhibitors, particularly for the instantly claimed method of treating cancer.
Accordingly, for at least these reasons, Applicants have not adequately described the invention for the breadth that is claimed. It thus appears that Applicants were not in possession of the claimed invention at the time the application was filed, the boundaries of the genus have not been adequately set forth, and the select number of disclosed MAP3K8 (TPL2/COT) inhibitors would not support the breadth of the claimed genus.


Conclusion
No claims are allowed in this application.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629